UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4135


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHNELL MCRAE ALSTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.    W. Earl Britt,
Senior District Judge. (4:11-cr-00029-BR-1)


Submitted:   November 30, 2012            Decided:   December 17, 2012


Before AGEE, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Joshua L. Rogers, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Johnell      McRae      Alston       appeals       his    104-month          sentence

imposed after he pled guilty without a plea agreement to one

count of distribution of fifty or more grams of cocaine base, in

violation of 21 U.S.C. § 841(a)(1) (2006).                              Alston asserts that

his sentence is procedurally unreasonable because he argues that

the district court:                  (1) did not address his arguments for a

downward variance; (2) did not explain its reasons for rejecting

his arguments for a variance; and (3) gave an invalid reason to

deny his request for a variant sentence.                                Alston also asserts

that     his    sentence         is    substantively            unreasonable          because      he

argues that:         (1) the district court erred when it described its

decision       to    sustain         his   objection         to    his    Guidelines          range

calculation as an “advantage” to Alston; (2) a long sentence

deprives       his     children         of     a       father     “who        is    resolved        to

rehabilitate himself[;]” (3) he should get some credit for a

state    sentence       he       served;     and       (4)   the       Fair    Sentencing          Act

(“FSA”)    has       not     made      crack       cocaine      offenses           “truly    fair.”

Finding no error, we affirm.

               After United States v. Booker, 543 U.S. 220 (2005),

this    court       reviews      a    sentence         for   reasonableness.                Gall   v.

United States, 552 U.S. 38, 51 (2007).                            The first step in this

review    requires         the    court      to    ensure       that    the    district       court

committed no significant procedural error.                                United States v.

                                                   2
Evans, 526 F.3d 155, 161 (4th Cir. 2008).                           Procedural errors

include “failing to calculate (or improperly calculating) the

Guidelines range, treating the Guidelines as mandatory, failing

to consider the § 3553(a) factors, selecting a sentence based on

clearly erroneous facts, or failing to adequately explain the

chosen sentence — including an explanation for any deviation

from the Guidelines range.”           Gall, 552 U.S. at 51.

               “[I]f a party repeats on appeal a claim of procedural

sentencing error . . . which it has made before the district

court,    we    review     for    abuse    of    discretion”        and    will    reverse

unless we conclude “that the error was harmless.”                          United States

v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010).                          For instance, if

“an aggrieved party sufficiently alerts the district court of

its responsibility to render an individualized explanation” by

drawing arguments from § 3553 “for a sentence different than the

one ultimately imposed,” the party sufficiently “preserves its

claim.”        Id.   at    578.     However,          we   review    unpreserved          non-

structural sentencing errors for plain error.                       Id. at 576-77.

               If,   and    only    if,    this        court    finds      the     sentence

procedurally         reasonable      can        it     consider      the     substantive

reasonableness        of   the     sentence          imposed.       United       States    v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009).                          We presume that a

sentence within the Guidelines range is reasonable.                          See United

States v. Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010)

                                            3
(“[W]e may and do treat on appeal a district court’s decision to

impose a sentence within the Guidelines range as presumptively

reasonable.”).

              We discern no procedural error in Alston’s 104-month

sentence.      Admittedly, in giving its explanation for a sentence,

a district court “must place on the record an individualized

assessment based on the particular facts of the case before it.”

Carter,     564    F.3d    at    330   (internal          quotation     marks    omitted).

However, the reasons given by the district court need not be

“couched in the precise language of § 3553(a)” so long as the

“reasons      can     be        matched       to     a     factor       appropriate      for

consideration . . . and [are] clearly tied [to the defendant’s]

particular situation.”             United States v. Moulden, 478 F.3d 652,

658 (4th Cir. 2007).               Additionally, a district court need not

provide a “comprehensive, detailed opinion,” as long as it has

satisfied      the    appellate        court       that    it    “has    considered      the

parties’ arguments and has a reasoned basis for exercising [its]

own legal decisionmaking authority.”                       United States v. Engle,

592   F.3d    495,    500    (4th      Cir.    2010)       (quoting      Rita   v.   United

States,      551    U.S.    338,    356    (2007)).             We   conclude    that    the

district     court    adequately          addressed       the    arguments      raised    by

counsel in support of a variant sentence, and that its rationale

for   the     104-month         sentence       was       sufficient       to    allow    for

meaningful appellate review.

                                               4
            Having discerned no procedural error in Alston’s 104-

month sentence, the sentence is entitled to the presumption of

reasonableness.       See Mendoza-Mendoza, 597 F.3d at 217.                    Although

Alston attempts to rebut this presumption by arguing that his

sentence    is   substantively       unreasonable        because      application   of

the FSA was not an “advantage[;]” his long sentence deprives his

children    of    a      father     “who       is    resolved     to    rehabilitate

himself[;]” he should get some credit for the state sentence he

served; and the FSA has not made crack cocaine offenses “truly

fair[,]” we conclude that Alston’s assertions are insufficient

to rebut the presumption of reasonableness afforded his within-

Guidelines sentence.

            Based on the foregoing, we affirm the district court’s

judgment.    We dispense with oral argument because the facts and

legal    contentions      are     adequately        presented    in    the   materials

before   this    court    and     argument     would    not     aid   the    decisional

process.

                                                                               AFFIRMED




                                           5